Exhibit 10.19

December 19, 2008

Dr. Warren P. Levy

President & Chief Executive Officer

Unigene Laboratories, Inc.

81 Fulton Street

Boonton, NJ 07005

Re:    Amendment to Nonqualified Deferred Compensation Agreement

Dear Warren,

Reference is made to the Nonqualified Deferred Compensation Agreement (the
“Deferred Compensation Agreement”) dated February 1, 2006, by and between you
and Unigene Laboratories, Inc. (the “Company”).

By signing this letter agreement, you and the Company, intending to be legally
bound, hereby amend the Deferred Compensation Agreement as follows, effective
December 31, 2008:

The paragraph of the Deferred Compensation Agreement entitled “Acceleration of
Annual Credits” is hereby amended and restated in its entirety, to read as
follows:

“Acceleration of Annual Credits. Notwithstanding anything herein to the
contrary, in the event of your death, disability, or in the event that there
occurs a “change in the ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company,
each within the meaning ascribed to such events by Section 409A of the Internal
Revenue Code and the applicable guidance issued thereunder (any such event, a
“Change in Control”), all remaining Annual Credits will be accelerated and
immediately credited to your Account.”

In addition, the paragraph of the Deferred Compensation Agreement entitled
“Distributions” is hereby amended to add the following sentence to the end
thereof:

“Notwithstanding anything to the contrary herein, each distribution to which you
are entitled under this Agreement as a result of your death or disability shall
be paid to you (or to your estate, if applicable) as soon as practicable, but in
no event later than 90 days following such death or disability, or the first
anniversary thereof, as applicable.”

[Signature page follows]



--------------------------------------------------------------------------------

Except as amended hereby, the Deferred Compensation Agreement is affirmed and
ratified in all respects.

 

Sincerely, UNIGENE LABORATORIES, INC. By:  

/s/ Robert F. Hendrickson

 

Robert F. Hendrickson, Chair of the Compensation Committee

For the Board of Directors

ACCEPTED AND AGREED this 19th day of December, 2008:

 

/s/ Dr. Warren P. Levy

Dr. Warren P. Levy